In this case appellant shows that he was in custody by virtue of a judgment of the Corporation Court of the city of Fort Worth. He sued out a writ of habeas corpus before Hon. R.H. Buck, judge of the District Court of the Forty-eighth Judicial District. Upon a hearing he was remanded, and gave notice of appeal to this court. The record discloses that he is not in custody, and has not been, since he gave notice of appeal to this court. It has been so often decided *Page 530 
that this court will not entertain an appeal in habeas corpus cases unless the relator is in custody of the officers, it seems unnecessary to cite authorities, but see Ex parte Parvin,63 Tex. Crim. 512, and cases there cited.
Appeal dismissed.
Dismissed.